Citation Nr: 0206169	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  96-13 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tumors of the chest 
and abdominal area as residual of Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in November 1997 
and October 1999.  In November 1997, the Board remanded the 
case for additional development.  In October 1999, the Board 
denied service connection for tumors of the chest and/or 
abdominal area as not well grounded.  Further, the Board 
found that new and material evidence had been presented to 
reopen the veteran's PTSD claim, but denied the underlying 
service connection claim on the merits.  The veteran appealed 
the Board's October 1999 decision to the United States Court 
of Appeals for Veterans' Claims (Court).

By a February 2001 Order, the Court vacated the Board's 
decision to the extent it denied service connection for 
tumors and PTSD, and remanded these issues for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran had active service in the Republic of 
Vietnam.

3.  The medical evidence does not show that the veteran has 
any tumors of his chest and/or abdominal area.

4.  The veteran did not engage in combat with the enemy 
during his period of active service.

5.  Although the medical evidence reflects that the veteran 
has been diagnosed with PTSD on various occasions, there is 
no credible supporting evidence to corroborate the veteran's 
report of in-service stressors upon which these diagnoses 
have been based.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for tumors of the 
chest and abdominal area as residual of Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2001); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91 (1993); VAOPGCPREC 12-99 (October 18, 1999); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran several examinations in relation to both of these 
claims.  The RO also advised the veteran of the evidence 
necessary to substantiate both of these claims by the 
respective Statements of the Case, as well as the various 
Supplemental Statements of the Case.  Further, the veteran 
was informed of the evidence necessary to substantiate both 
claims by the prior Board decision of October 1999.  
Specifically, competent medical evidence of a current 
disability regarding his Agent Orange claim, and evidence of 
confirmed in-service stressors for his PTSD claim.  Without 
such evidence, no additional development, to include further 
medical examinations, is warranted.  Moreover, the Board 
notes that it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

As already mentioned, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Further, the record reflects that the veteran's Agent 
Orange claim was denied as not well grounded, and this 
standard was explicitly eliminated by the VCAA.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Tumors

Background.  The veteran contends that he has developed 
tumors in his chest and abdominal area as a result of 
exposure to Agent Orange while on active duty in the Republic 
of Vietnam.

The veteran's service personnel records, to include his DD 
Form 214, confirm that he had active service in Vietnam.

The veteran's service medical records are completely devoid 
of complaints or clinical findings involving tumors of the 
chest or abdomen.  In fact, his skin was clinically evaluated 
as normal on both his April 1966 pre-induction and April 1969 
separation examinations.  At the time of both examinations, 
the veteran indicated that he had never experienced tumor, 
growth, cyst, cancer.

Various post-service medical records are on file which cover 
a period from 1986 to 1999.  Among other things, these 
records reflect that the veteran was diagnosed as having a 
hiatal hernia in August 1986, and was subsequently evaluated 
for a questionable renal mass in 1989.  

An April 1987 VA general medical examination found, among 
other things, no evidence of skin lesions.  Diagnoses from 
this examination included hiatal hernia, proved by upper 
gastrointestinal (GI) series, cared for by antacids.

A February 1988 upper GI was also negative, as was a 
subsequent March 1989 computerized axial tomography (CT) scan 
of the abdomen and kidneys.

Records from May 1991 show a diagnosis of duodenal ulcer and 
gastritis.  Subsequent records note that the veteran had had 
a benign polyp removed from his colon in September 1991. 

In June 1993, the veteran underwent a VA Agent Orange 
examination.  At this examination the veteran reported that 
he had had a tumor removed from the right side of his colon, 
and that a mass had been found in his left kidney.  However, 
he did not follow-up with medical attention.  On examination, 
his skin was found to have good turgor and hydration.  There 
was no evidence of neoplasia in the veteran.  Chest X-rays 
resulted in a normal impression.  Further, ultrasound of the 
abdomen and kidneys resulted in impressions of some mild 
asymmetry in renal size, otherwise normal ultrasound 
examination of the kidneys; and normal ultrasound examination 
of the gallbladder/right upper quadrant.  In short, objective 
evaluation and diagnostic testing showed no evidence of 
tumors of the chest and/or abdominal area.

A March 1995 esophagastro-duodenoscopy was negative for 
duodenal ulcer, although there was evidence of mild 
diverticulosis in the cecum of the colon.

The veteran underwent a new VA Agent Orange examination in 
August 1995.  At this examination, the veteran complained, in 
part, of abdominal pain, which he stated went all the way up 
the throat from his chest.  He also reported that he was told 
he had a mass on his kidneys, but not cancerous.  However, it 
was noted that there was nothing in the medical records to 
support this and other claims above.  On examination of the 
skin, it was noted that there were no lesions or rashes.  In 
addition, there was no evidence of neoplasm in the medical 
records or during the examination.  Chest X-rays were normal.  

None of the additional medical records on file for the period 
from 1995 to 1999 contain any objective medical findings of 
tumors of the veteran's chest and/or abdominal area.


Legal Criteria.  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tumors of the chest and abdominal 
area as residual of Agent Orange exposure.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
Thus, while he is competent to describe his visible 
symptomatology, he is not competent to render a medical 
diagnosis of a current disability, nor a medical opinion as 
to the etiology of any such disability.

As noted above, the record confirms that the veteran had 
active service in the Republic of Vietnam.  Thus, it is 
presumed he was exposed to herbicides during that period.  
Nevertheless, there is no objective medical evidence that he 
currently has any tumors of the chest and/or abdominal area, 
malignant or otherwise.  No such findings are shown by the 
medical treatment records, to include the VA examinations 
accorded to the veteran in June 1993 and August 1995 for the 
specific purpose of evaluating his Agent Orange claim.  These 
examination reports specifically stated that there was no 
evidence of neoplasia and neoplasm, respectively.  Further, 
the veteran has not submitted, nor has he otherwise indicated 
the existence of, any objective medical evidence to refute 
these findings.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Inasmuch as the competent medical evidence shows no evidence 
of a current disability manifest by tumors of the chest 
and/or abdominal area, the Board finds that the preponderance 
of the evidence is against the claim and it must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  PTSD

Background.  The veteran contends that he has PTSD as a 
result of his military service in Vietnam.  In various 
statements submitted by and on behalf of the veteran, it has 
been reported that he served at Camp Redball during the Tet 
Offensive; was witness to mortar, rocket, and small arms 
fire; that he saw dead bodies and body parts stacked along 
the roads; that he was compelled to sleep in a steel 
enclosure with a dead body; that he had a nervous breakdown 
in June 1968 and his lieutenant let him come home for 17 
days; hat he received no treatment and served another nine 
months in Vietnam; that he was in My Lai the day following 
the massacre [March 16, 1968]; that he was assigned to 
convoys which came under fire; that he witnessed a grenade 
explosion which injured one of his company; and that he 
witnessed the death of a Sergeant [redacted] at Camp Redball 
in 1968, who was believed to be a native of Lafayette, 
Indiana.

The veteran's service medical records show no diagnosis of or 
treatment for psychiatric problems during his period of 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on both his April 1966 pre-
induction and April 1969 separation examination.  At both of 
these examinations, the veteran indicated that he had never 
experienced depression or excessive worry, nor nervous 
trouble of any sort.

The veteran's service personnel records, to include his DD 
Form 214, reflect that his military occupational specialty 
(MOS) was that of a cook.  Granted, these records do reflect 
that he underwent basic combat training, and had service 
during the following campaigns: VietnamCounterOffensive Phase 
III; and the Tet Counteroffensive.  In addition, these 
records reflect that he received an Article 15 citation for 
failure to report to guard duty in February 1969.  However, 
these records do not show that he received any awards, 
decorations, or citations denoting combat duty during active 
service, nor that he was assigned any duties outside his MOS 
as a cook, other than an occasion serving on guard duty.

The post-service medical records reflect that the veteran has 
been treated on various occasions for psychiatric problems, 
to include periods of hospitalization.  For example, he 
underwent a period of VA hospitalization from November to 
December 1986 due to continuous use of alcohol since 1969.  
It was noted that he informed a psychologist that he "never 
thought of Vietnam until 3-4 days ago," and that this was in 
reference to initial impression of PTSD by the admitting 
physician.  The veteran also reported having dreams of 
Vietnam in the two weeks prior to admission, where he saw 
himself running and "things that happened to 2 other 
people."  However, he reported that: "Nothing happened to me 
while over there."  It was noted that he was apparently in 
combat, but apparently he was supposed to have been a 
"cook."  Further, the veteran reported that he was unsure 
of who he was shooting at and never killed anyone, but did 
see people that were shot and died around him.  Diagnoses 
from this hospitalization included alcohol rehabilitation; 
major depression; alcohol dependence; and substance abuse, 
marijuana (unknown street pills in the past).

During a subsequent January to March 1987 period of 
hospitalization, the veteran was diagnosed with recurrent 
major depression, rule-out PTSD; and alcohol dependence, 
inactive.  It was noted that during this hospitalization he 
was able to share some of his experiences in Vietnam, 
including the death of his friends and the Vietnamese 
children, which produced guilt and shame.

The veteran underwent a VA psychology evaluation in April 
1987.  At this examination, it was noted that he served in 
the military for two years as a cook in Vietnam.  It was also 
noted that he saw "brief" combat action, but was never 
injured nor did he shoot anyone.  Following service, he had 
an 18-year history of alcohol abuse, and reported that his 
"bad memories" from Vietnam only bothered him when he was 
sober.  In addition, he reported that he never thought of 
Vietnam until a VA physician asked him about possible PTSD.  
Diagnostic impressions following evaluation of the veteran 
were major depression and dependent personality disorder.  
Further, the examiner commented that the sudden onset of the 
veteran's Vietnam memories, as well as his responses during 
testing, raised serious doubts about the validity of his 
compensation claim.

The veteran also underwent a VA psychiatric examination, 
apparently in May 1987, during which he reported that while 
in service, he was a cook.  Moreover, he reported that he 
went to Vietnam and experienced the fear of dying there 
because of what he had seen around him.  He also reported 
that he went out on his own on a couple of missions, search 
and destroy, to get revenge, but was unsuccessful in 
accomplishing any of his wishes.  Diagnosis was recurrent 
major depression, by history, in partial remission.

Reports of VA hospitalization in January 1991, September 
1991, April 1992, and from May to June 1992 show diagnoses of 
PTSD.  However, while these hospitalization reports note 
service in Vietnam, they do not appear to identify any 
specific in-service stressors upon which the diagnoses of 
PTSD were based.

The veteran underwent a VA PTSD examination in June 1993.  At 
this examination, the veteran reported that he had active 
service in Vietnam, during which he was in ration supply, and 
his job was to take food out to the units.  He reported that 
he was not directly involved in combat, but that he suffered 
mortar and rocket attacks, and saw other people get hurt.  
Further, he reported that he remembered dead bodies, to 
include picking up the bodies of deceased service men after 
fire fights.  He suffered no war injuries.  Diagnoses 
following examination were major depression with psychotic 
features; history of PTSD; as well as dependent, avoidant, 
and passive/aggressive traits.  Moreover, the examiner noted 
that the veteran had a history of recent VA hospital 
admissions, and carried a diagnosis of major depression with 
psychotic features and PTSD.  The examiner commented that the 
veteran's symptoms of depression with psychosis were 
prominent and the symptoms of PTSD were minimal when compared 
to his depressive symptoms.  The examiner also stated that 
PTSD was sometimes confused with a major depressive disorder, 
but that the symptoms of dysphoria, guilt, grief, anhedonia, 
irritability, social withdrawal, and insomnia should be more 
directly related to the veteran's major depressive disorder.

A February 1995 report of VA hospitalization shows a 
diagnosis of chronic PTSD.  Moreover, this report noted, in 
part, that the veteran qualified for the diagnosis of PTSD, 
in that he had been exposed to combat, had had recurrent 
nightmares and flashbacks of combat situations, had been 
relatively isolated, and tended to avoid situations which 
reminded him of trauma.  

In August 1998, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) submitted records of the veteran's 
unit which confirmed that the company's operations were as 
supply and service units without any indications that the 
service personnel served in any other capacity.  It was also 
noted that the available casualty data listed several 
individuals with the last name "[redacted]" who were killed, 
but that more specific information was necessary for further 
research.  Moreover, it was noted that the casualty data did 
not list the veteran as being wounded or injured.  

The veteran underwent a new VA PTSD examination in December 
1998.  At this examination, the examiner noted that the 
veteran's claims file and chart were reviewed.  With respect 
to his military service, the veteran reported that he had no 
problems with basic training, and was sent over to Vietnam.  
It was noted that he was very vague about specific details in 
Vietnam.  He reported that he was assigned as a cook, but 
never functioned as a cook.  Further, he reported being out 
in the field, including at Camp Redball, and that while in 
Vietnam he was treated as an extra man - somebody who was 
supposedly without very much education and was quite 
expendable.  He related that he was frequently on guard duty, 
had to guard a fuel dump, remembered rockets and artillery 
being directed at the camp, and the camp being literally 
destroyed.  In addition, he reported being in Vietnam in 1968 
during the Tet Offensive.  He remembered having to pick up 
several men killed in Vietnam and put them in body bags after 
an enemy rocket attack, as well as seven or eight guys from 
Camp Redball who were killed during the Tet Offensive.  He 
also related the purported circumstances regarding the death 
of Sergeant [redacted].  Additionally, he related a second 
traumatic incident where he saw soldiers shoot seven or eight 
children who were playing, and evidently another soldier 
unloaded a semi-automatic weapon at the children.  

Following examination of the veteran, the examiner diagnosed 
chronic PTSD.  In addition, the examiner noted, in part, that 
the veteran had been diagnosed on a number of different 
occasions with PTSD, and had reported very definite symptoms 
from his stay in Vietnam, which were in the form of 
nightmares and flashbacks of combat-related situations.  
Further, in a February 1999 addendum, the examiner reiterated 
the veteran's account of in-service stressors, noted his 
account of recurrent nightmares, and stated that review of 
the medical records documented that the veteran was in 
Vietnam during the Tet Offensive, and that his unit was 
active during this Offensive.  The examiner sated that the 
diagnosis of PTSD was made on the basis that there was 
documented history in the military records that the veteran 
was involved or on duty during the Tet Offensive, as well as 
the specific stressors related by the veteran.


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

Initially, the Board acknowledges that the veteran has 
received competent medical diagnoses of PTSD, attributed to 
his account of having served in combat in Vietnam.  This 
evidence includes the February 1995 VA hospitalization 
report, as well as the December 1998 VA PTSD examination and 
subsequent addendum in February 1999.  As indicated above, 
the clinician who conducted the December 1998 examination, 
and who promulgated the February 1999 addendum, noted that 
the veteran's claims file had been reviewed.  Nevertheless, 
the Board finds is unable to accept the diagnosis as based 
upon a confirmed stressor because the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

As detailed above, while the veteran acknowledges that his 
designated specialty was that of a cook, he has reported that 
he served in combat situations during his service in Vietnam.  
However, a review of the service records on file, to include 
the records received from USASCRUR, does not show that he was 
assigned to duties outside his MOS, other than an occasion 
serving on guard duty.  Granted, he did receive basic combat 
training, and his unit was engaged in operations during the 
Tet Offensive.  Nevertheless, to be found to have engaged in 
combat and be entitled to the application of 38 U.S.C.A. 
§ 1154(b), it is not sufficient that a veteran be shown to 
have served during a period of war or to have served in a 
theater of combat operations or in a combat zone, rather he 
must show that he actually participated in combat with the 
enemy.  See VAOPGCPREC 12-99.  The preponderance of the 
evidence is against such a finding in the instant case.

As noted above, the veteran's DD Form 214 reflects that his 
MOS was that of a cook, and does not show that he received 
any awards, citations, or decorations denoting having served 
in combat during active service.  Moreover, the reports 
received from USASCRUR concerning the veteran's unit reflects 
that the company's operations were as supply and service 
units without any indications that the service personnel 
served in any other capacity.  Additionally, the veteran 
himself reported at the June 1993 VA PTSD examination that 
while stationed in Vietnam he was in ration supply, that his 
job was to take food out to the units, and that he was not 
directly involved in combat.  Based on the foregoing, the 
Board must conclude that the preponderance of the evidence is 
against a finding that the veteran engaged in combat with the 
enemy during his active service in Vietnam.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b), to include the relaxed 
evidentiary burden, does not apply in the instant case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

With respect to the veteran's account of in-service 
stressors, the Board notes that the USASCRUR has supplied 
extracts of the Operational Reports submitted by the 
veteran's battalion and support command which confirmed his 
unit's participation in the Tet Offensive and their location 
throughout the time in question.  These reports also reflect 
that the veteran's battalion was engaged in supply and 
service support of units located in the areas around Saigon.  
However, there is no evidence to show that the veteran or any 
portion of his unit was sent to Mai Lai, nor is there any 
evidence to support the veteran's statement that he witnessed 
a grenade attack or that he participated in bagging bodies.  
Further, the Board notes that the records from USASCRUR 
indicate that there was a specific unit assigned to graves 
registration, and it was not related to the veteran's unit.  
The Board acknowledges that the veteran's service records 
reflect that he did serve on guard duty, but there is nothing 
in the records to indicate that any of purported stressors 
actually occurred while he was on guard duty.  Consequently, 
the Board must conclude that there is no independent 
verification of these alleged stressors.

Regarding the veteran's account concerning the death of a 
"Sergeant [redacted]," USASCRUR reported that the casualty 
data shows that several men with that last name were killed 
in 1968.  However, nothing in the records provided by 
USASCRUR, nor an apparent casualty list obtained by the RO, 
indicates that any of them were Army sergeants from Indiana.  
Further, USASCRUR reported that more detailed information was 
necessary to verify the veteran's account.  The record 
reflects that the RO requested on various occasions that the 
veteran provide more detailed information regarding his 
alleged stressors, including more detailed information about 
Sergeant [redacted], by correspondence dated in April 1996, 
February 1997, January 1998, and April 1998.  Despite the 
RO's repeated attempts, the veteran has failed to provide 
more specific information for purposes of verification.  

The Board notes it has been contended by and on behalf of the 
veteran that additional research can be done to determine if 
a Sergeant [redacted] was killed at the time and place alleged 
by the veteran.  Moreover, in June 1998, the veteran's 
attorney provided the names of two other sergeants who he 
identified as having been the veteran's supervisors during 
Vietnam.  However, no specific information was provided on 
how to contact these individuals.  Thereafter, in a June 1999 
statement, the attorney noted that the veteran was in no 
position to trace these people as he did not have a starting 
point, and contended that VA had the last known addresses of 
these veterans and was in a better position to find them than 
the veteran.  Nevertheless, there is nothing in the record 
which indicates VA has any addresses for these individuals, 
and, as such, is in no better position to locate them than 
the veteran.  Moreover, the Court has held that the duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (The duty to assist is not a "one-way street."  
If the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).

The veteran also reported witnessing rocket and mortar 
attacks, being part of convoys that were under fire, and 
witnessed soldiers shooting children.  However, a review of 
the medical evidence diagnosing the veteran with PTSD 
indicates that these diagnoses were specifically based on the 
veteran having actually served in combat while in Vietnam.  
For the reasons stated above, it has been determined that the 
preponderance of the evidence is against the veteran's 
account of having engaged in combat while on active duty.  

The Board also notes that the evidence on file reflects that 
the veteran initially reported that he did not serve in 
combat while on active duty, then subsequently reported that 
he did participate in combat, including operations during the 
Tet Offensive.  It is noted that these allegations were first 
made many years after service.  Also, the April 1987 VA 
psychological examiner commented that the sudden onset of the 
veteran's Vietnam memories, as well as his responses during 
testing, raised serious doubts about the validity of his 
compensation claim.  Moreover, for the reasons stated above, 
it has been determined that the preponderance of the evidence 
is against the veteran's account of having engaged in combat 
while on active duty.  Accordingly, his account of what 
otherwise occurred during service, to include his reported 
in-service stressors, is of doubtful credibility.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Once the 
evidence has been assembled, the Board has the duty to assess 
the credibility and weight to be given to the evidence.).

The Board is cognizant of the recent case of the Court of 
Appeals for Veterans Claims (Court), Pentecost v. Principi, 
U.S. Vet. App. No 00-2083 (May 24, 2002), wherein the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor.  
However, in Pentecost, the veteran submitted evidence that 
his unit was subjected to rocket attacks.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, the USASCRUR 
submitted records of the veteran's unit which confirmed that 
the company's operations were as supply and service units 
without any indications that the service personnel served in 
any other capacity.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, that there is no 
independent verification of his reported in-service 
stressors, and that his account of what occurred during 
service is of doubtful credibility.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz, supra.


ORDER

Entitlement to service connection for tumors of the chest and 
abdominal area as residual of Agent Orange exposure, is 
denied.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

